 

EXHIBIT 10.1

 

Technology Transfer and Assignment Agreement

 

This Technology Transfer and Assignment Agreement (“Agreement”) is entered into
as of August 8, 2017 (the “Effective Date”), by and between:

 

Q2Power Corp., a Delaware Corporation, having its offices located at 420 Royal
Palm Way, Palm Beach, FL 33480 (“Q2P”)

 

and

 

Phoenix Power Group LLC, a Tennessee limited liability company having its
offices located at 8784 Becca Pt, Cordova, Tennessee 38016 (“Phoenix”)

Recitals

 

WHEREAS, Q2P entered into an Amended and Restated License Agreement dated July
15, 2014 (“License Agreement”) with Cyclone Power Technologies, Inc.
(“Cyclone”);

 

WHEREAS, Q2P has developed an external combustion steam engine system without
assistance or direction from Cyclone (the “Q2P Engine”), corresponding system
controls/instrumentation and other auxiliary systems (the “Q2P Controls” and
together with the Q2P Engine, the “Q2P Technology”).

 

WHEREAS, the parties wish to transfer all the Q2P Technology from Q2P to Phoenix
and, Q2P desires to transfer its rights under the License Agreement to Phoenix,
subject to the terms and conditions hereof.

 

NOW THEREFORE, for good and valuable consideration, and subject to the terms,
conditions, representations and warranties contained more fully herein, the
parties agree as follows:

 

1. Transfer and Assignment of Q2P Technology. Q2P hereby transfers, assigns and
sells to Phoenix, free and clear of any lien or encumbrance, all rights to the
Q2P Technology. Additionally, Q2P hereby transfers to Phoenix ownership of all
existing engines, engine parts and accessories related to the Q2P Technology and
located in the facility of Precision CNC.

 

2. Q2P Technology Definition. The Q2P Technology shall be further defined to
mean: the Q2P Engine, Q2P Controls and Auxiliary Systems, and shall include any
information, inventions, innovations, discoveries, improvements, ideas,
know-how, show-how, developments, methods, designs, reports, charts, drawings,
diagrams, analyses, concepts, technology, records, brochures, instructions,
manuals, programs, manufacturing techniques, expertise, inventions whether or
not reduced to practice or the subject of a patent application, test-protocols,
test results, descriptions, parts lists, bills of materials, documentation
whether in written or electronic format, prototypes, molds, models, assemblies,
and any similar intellectual property and information, whether or not protected
or protectable by patent or copyright, any related research and development
information, inventions, trade secrets, and technical data in the possession of
Q2P, or in which Q2P has rights to, that is useful or is needed in the design or
manufacture of the Q2P Technology and that Q2P has the right to provide to
Phoenix unencumbered by any lien or encumbrance including that technology which
was developed independently by Q2P outside and unrelated to the License
Agreement. Included in the Q2P Technology, are all of the inventions, designs,
ideas, concepts, analyses and patent rights related to the Q2P Technology of all
current and past employees of Q2P.

 

3. License Agreement. Q2P hereby transfers the License Agreement with Cyclone to
Phoenix with no limitations and warrants that it has the right to do so by
obtaining, in writing, the consent from Cyclone approving the assignment of the
License Agreement to PPG (“Consent”) which Consent shall also include statements
from Cyclone that (i) the License Agreement is in full force and effect; (ii)
there exists no defaults under the License Agreement; and (iii) there are no
outstanding sums due from Q2P under the License Agreement. Additionally, the
Consent shall include Cyclone’s agreement to certain amendments to the License
Agreement which amendments shall be acceptable to both Cyclone and Phoenix.

 

1 

 

 



4. Consideration for Transfer and Assignment. In consideration for the transfer
and assignment of the Q2P Technology and License Agreement to Phoenix, Phoenix
shall provide to Q2P: (1) a full settlement and release signed by The Ohio State
University in the favor of Q2P for any and all amounts owed to OSU in connection
with Q2P’s contract with OSU, and (2) proof of payment to and receipt from
Precision CNC of an amount of $35,000. The transfer and assignment of the Q2P
Technology shall not be effective until the signed paperwork regarding the
consideration set forth above is delivered to Q2P (the “Closing Date”). Further,
any payments due to Cyclone to approve the transfer of the License and provide
its Consent will be split 50:50 between Q2P and Phoenix up to a maximum of
$10,000 paid by Phoenix.

 

5. Representations and Warranties.

 

5.1 Q2P represents and warrants to Phoenix that Q2P is the sole and exclusive
owner of the Q2P Technology and Q2P has the right to transfer and assign the Q2P
Technology and the right to transfer the License Agreement to Phoenix without
any lien or encumbrance, subject to the Consent.

 

5.2 Q2P represents and warrants that it is not involved in any suits, litigation
or other claims contesting the validity or ownership of any of the Q2P
Technology, and knows of no such claims at this time pending or anticipated.

 

5.3 THIS SECTION IS Q2P’S ONLY WARRANTIES CONCERNING THE Q2P TECHNOLOGY, AND IS
MADE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED.
EXCEPT AS SET FORTH HEREIN, THE Q2P TECHNOLOGY IS BEING TRANSFERRED TO PHOENIX
AS IS WHERE IS, WITHOUT ANY FUTHER WARRANTY OR GUARANTY OF MERCHANIBILITY,
SAFETY, PERFORMANCE OR OTHERWISE. Q2P MAKES NO REPRESENTATION OR WARRANTY ABOUT
WHICH PORTION OR ELEMENTS OF THE Q2P TECHNOLOGY MAY OR MAY NOT BE COVERED UNDER
THE LICENSE.

 

5.4 Q2P and Phoenix each represent and warrant to the other that it has full
power and authority to enter into this Agreement, and neither the execution nor
delivery of this Agreement, nor the consummation of the transactions
contemplated herein, will constitute a violation or breach of the warranting
party’s constituent documents or violate, conflict with, result in any breach of
any material provisions of or constitute a default under any other contract or
commitment made by it, any law, rule or regulation, or any order, judgment or
decree, applicable to or involving it.

 

6. Miscellaneous

 

6.1 All notices required by this Agreement will be in writing and sent by
certified mail, return receipt requested, by email, by hand or overnight
courier, to the addresses set forth on the initial page, unless either party
will at any time by notice in writing designate a different address. Notice will
be effective three days after the date officially recorded as having been
deposited in the mail or upon receipt by hand delivery or the next day by
overnight courier.

 

6.2 If any term or provision of this Agreement is determined to be illegal or
unenforceable, such term or provision will be deemed stricken or reduced to a
legally enforceable construction, and all other terms and provisions will remain
in full force and effect.

 

6.3 This Agreement represents the entire agreement of the parties replacing any
earlier agreements concerning the same matters. All previous agreements of any
kind between Q2P and Phoenix shall be deemed terminated upon the Closing Date,
and no obligations of either party shall exist as of the date of such
terminations. Except for any claims arising out of or related in any way to this
Agreement, both Q2P and Phoenix hereby release and forever waive any and all
claims in law or equity they have against the other party and its affiliated or
parent companies.

 

6.4 This Agreement, including its formation, all of the parties’ respective
rights and duties in connection herewith and all disputes that might arise from
or in connection with this Agreement or its subject matter, will be governed by
and construed in accordance with the laws of the State of Tennessee, the United
States of America, without giving effect to that State’s conflict of laws rules.
The parties will be subject to the exclusive jurisdiction of courts located in
Shelby County, Tennessee, and their applicable courts of appeal, each party
agreeing to such jurisdiction exclusively.

 

2 

 

 



Q2POWER TECHNOLOGIES, INC.   PHOENIX POWER GROUP, LLC           By: /s/
Christopher Nelson   By: /s/ Thomas Thillen   Christopher Nelson, President    
Thomas V. Thillen, President Date: August 8, 2017   Date: August 8, 2017

 

3 

 

 



